                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

JOSEPH BIFANO and KEITH                 :
RYNEARSON
                                        :
                 Plaintiffs                  CIVIL ACTION NO. 3:16-245
                                        :
          v.                                      (JUDGE MANNION)
                                        :
WAYMART BOROUGH
                                        :
                 Defendant
                                        :

                               MEMORANDUM

      Presently before the court is defendant Waymart Borough’s

(“Borough”) motion for summary judgment (Doc. 43). Based on the following,

Waymart’s motion (Doc. 43) shall be GRANTED IN PART and plaintiffs’

remaining state law claim shall be DISMISSED.

      Joseph Bifano (“Bifano”) and Keith Rynearson (“Rynearson”)

(collectively “plaintiffs”) filed the instant action against the Borough and Fred

Glavich (“Glavich”) (collectively “defendants”) on February 11, 2016, alleging

three claims1 related to their employment at the Waymart Borough Police


      1
         Plaintiffs’ complaint contains the following three counts: (1) a claim
against defendants under the Pennsylvania Whistleblower Law, 43 PA. STAT.
AND CONS. STAT. ANN. §1421 (West 2018), alleging theories of waste and
wrongdoing; (2) a claim against defendants under 42 U.S.C. §1983 alleging
retaliation under the First Amendment to the United States Constitution; and
(3) a defamation claim against Glavich. (Doc. 1).
Department (“Police Department”). (Doc. 1). On March 16, 2016, defendants

filed a motion to dismiss plaintiffs’ complaint. (Doc. 8). On December 22,

2016, this court issued a memorandum (Doc. 17) and order (Doc. 18), which

granted defendants’ motion in part and dismissed several of plaintiffs’

claims.2 Also, on August 2, 2017, both parties filed a stipulation withdrawing

plaintiffs’ defamation claim and dismissing Glavich as a party in this case

(Doc. 41), which the court approved on August 9, 2017 (Doc. 42).3 The

Borough filed the present motion for summary judgment (Doc. 43) on August

28, 2017, and a supporting brief (Doc. 44) the following day.4 On September

19, 2017, plaintiffs filed a brief in opposition (Doc. 45) of the Borough’s




      2
         The court dismissed the following claims: (1) the retaliation claim
against Glavich; (2) the retaliation claim against the Borough based on
Glavich’s purchase of equipment for the Police Department; and (3) the
whistleblower claim under a theory of wrongdoing. (Doc. 18).
       3
         Plaintiffs remaining claims are: (1) a claim against the Borough under
the Whistleblower Law alleging a theory of “waste” and (2) a claim against
the Borough under 42 U.S.C. §1983 alleging retaliation under the 1st
Amendment to the United States Constitution.
       4
         The Borough improperly filed its statement of facts within its motion.
See (Doc. 43). However, this issue is moot because plaintiffs failed to oppose
the Borough’s motion for summary judgment with respect to the only
remaining federal claim, and the court shall decline to exercise supplemental
jurisdiction over the remaining state law claim.

                                     -2-
present motion.5 On September 21, 2017, the Borough filed a reply brief.

(Doc. 46). The Borough’s motion is now ripe for disposition.

      Plaintiffs did not oppose the Borough’s present motion for summary

judgment as it pertains to plaintiffs’ First Amendment retaliation claim. (Doc.

45, at 18) (“Plaintiff has no response to Defendant Waymart’s arguments to

dismiss Plaintiffs’ First Amendment Claims remaining under Count II.”).

Under Local Rule 7.6, “any party who fails to [file a brief in opposition in

response to a motion] shall be deemed not to oppose such motion.” M.D.Pa.

L.R. 7.6. Here, plaintiffs did not fail to file a brief in opposition—the usual

circumstance where Local Rule 7.6 applies—but they elected to file a brief

and leave the Borough’s motion unopposed as it pertains to plaintiffs’ First

Amendment claim. Without any argument in opposition and a statement of

facts that violates nearly every part of Local Rule 56.1 by plaintiffs, the court

is left with little choice other than to deem the Borough’s motion for summary

judgment unopposed as it pertains to plaintiffs’ First Amendment claim. See

M.D.Pa. L.R. 7.6; see also M.D.Pa. L.R. 56.1. The court finds this is not a

mere technical violation, where the court should proceed with a merits review


      5
        Plaintiffs filed an improper statement of facts. See (Doc. 45).
However, this issue is moot because plaintiffs failed to oppose the Borough’s
motion for summary judgment with respect to the only remaining federal
claim, and the court shall decline to exercise supplemental jurisdiction over
the remaining state law claim.
                                      -3-
of the motion; plaintiffs filed their brief and elected not to oppose the

Borough’s motion relating to their only remaining federal claim. Therefore,

the Borough’s motion for summary judgment shall be GRANTED IN PART

as it applies to plaintiffs’ First Amendment retaliation claim.

      Finally, considering judicial economy, convenience, and fairness to the

litigants, the district court in its discretion is permitted to decline the exercise

of supplemental jurisdiction over state law claims if the court has dismissed

all of the claims over which it had original jurisdiction. See Patel v. Meridian

Health System, Inc., 666 Fed.Appx. 133, 136 (3d Cir. 2016) (citing 28 U.S.C.

§1367(c)(3); Hedges v. Musco, 204 F.3d 109, 123 (3d Cir. 2000)). The court

has made the appropriate considerations and finds no extraordinary

circumstances exist in this case to exercise supplemental jurisdiction over

plaintiffs’ remaining state law claim against the Borough under the

Pennsylvania Whistleblower Law. Since plaintiffs’ federal claims over which

this court had original jurisdiction shall not be permitted to proceed to trial,

the court, in its discretion, declines to exercise supplemental jurisdiction over

plaintiffs’ state law claim, count one, against the Borough. See 28 U.S.C.

§1367(c)(3).




                                       -4-
        Based on the preceding, the Borough’s motion for summary judgment

(Doc. 43) shall be GRANTED IN PART, and plaintiffs’ remaining state law

claim shall be DISMISSED6. An appropriate order shall issue.



                                        s/   Malachy E. Mannion
                                        MALACHY E. MANNION
                                        United States District Judge
DATE: March 28, 2019
16-245-03




        6
        The statute of limitations is tolled for a period of 30 days after the
lawsuit is dismissed. See 28 U.S.C. §1367(d).

                                    -5-
